WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                    March 30, 2015




In the Court of Appeals of Georgia
 A14A1587. SCAPA DRYER FABRICS, INC. v. KNIGHT et al.

      MCFADDEN, Judge.

      Scapa Dryer Fabrics, Inc., appeals from the judgment entered on a jury verdict

finding that Scapa negligently exposed Roy Knight to a toxic substance, airborne

asbestos fibers, and that this exposure was a contributing proximate cause of his

development of malignant mesothelioma. Knight and his wife, Milva Knight

(claiming loss of consortium), sued Scapa for negligence in product liability and

premises liability actions. The Knights claimed that when Knight worked as an

independent contractor doing sheet metal work at the Scapa plant in Waycross

between 1967 and 1973, he was exposed to airborne asbestos fibers contained in yarn

used by Scapa to weave dryer felts at the plant, and to asbestos fibers contained in
pipe and boiler insulation that Scapa maintained on the premises, and that these

exposures contributed to his development of mesothelioma, diagnosed in 2009.

      The Knights also sued Union Carbide Corporation, claiming that Knight’s

mesothelioma was caused by his exposure to asbestos which Union Carbide had sold

to non-party Georgia Pacific, LLC. The Knights alleged that Georgia Pacific had used

the asbestos to manufacture a joint compound and that Knight was exposed to the

asbestos during drywall installation at his house between 1973 and 1975.

      During the trial on these claims, the jury considered evidence that Knight was

also exposed during his life to asbestos fibers contained in multiple other products

and considered whether 29 additional non-party entities associated with these

products were at fault for Knight’s development of mesothelioma, as provided in

OCGA § 51-12-33 (c). The jury found that Knight’s mesothelioma was proximately

caused in part by the negligence of defendants Scapa and Union Carbide, and in part

by the negligence of non-party Georgia Pacific. Pursuant to OCGA § 51-12-33 (c),

the jury assessed percentages of fault as follows: 40 percent to Scapa; 40 percent to

Union Carbide; and 20 percent to Georgia Pacific. Based on the jury verdict assessing

40 percent of the fault to Scapa, the trial court entered judgment against Scapa in the

amount of $4,187,068.95.

                                          2
       On appeal, Scapa challenges the sufficiency of the evidence supporting the

jury’s verdict of liability, the scientific reliability of an expert witness’ testimony, the

lack of a hearing prior to the admission of that expert testimony, the jury’s failure to

allocate fault to other non-parties submitted on the verdict form, and certain jury

charge decisions and evidentiary rulings by the trial court. However, there was

sufficient evidence to support the verdict, the expert witness’ testimony was

scientifically reliable, a hearing as to the admissibility of the testimony was not

mandatory, the jury was not required to allocate fault to others, and there has been no

showing of both harm and error as to any jury charge or evidentiary rulings.

Accordingly, we affirm.

       1. Sufficiency of the evidence.

       Scapa contends that the trial court erred in denying its motion for a directed

verdict as to liability because there is no evidence showing that Knight was exposed

to asbestos while he worked at the Scapa plant or that Scapa had superior knowledge

of the risk. The contention is without merit.

              There is a presumption in favor of the validity of verdicts.
       Therefore, after the rendition of a verdict, every presumption, inference,
       and all evidence must be construed most favorably toward upholding the
       verdict. Neither a directed verdict nor a j.n.o.v. can be granted where
       there is some evidence to support the verdict. Where evidence is in

                                             3
      conflict, the grant of such motions is error. Only when there is no
      evidence to support the verdict can either a directed verdict or j.n.o.v. be
      granted, because the evidence demands a verdict contrary to that
      returned by the jury.

Rental Equipment Group v. MACI, LLC, 263 Ga. App. 155, 157 (1) (587 SE2d 364)

(2003) (citations and punctuation omitted).

      Construed in favor of the verdict, the evidence shows that Knight was

diagnosed in 2009 with malignant mesothelioma, cancer of the pleural lining of the

lungs; that this disease is caused by inhalation of airborne asbestos fibers; and that

the disease may occur decades after exposure to asbestos. Contrary to Scapa’s

contention, there was evidence that Knight was exposed to asbestos during periods

from 1967 to 1973 when he worked at the Scapa plant. There was also evidence that,

from 1959 through the mid 1980s, Knight was exposed to asbestos while doing work

unrelated to Scapa involving multiple asbestos-containing products in sheet metal

work, plumbing work, drywall work, automobile clutch and brake work, and roofing

and shingling work.

      As to asbestos exposure attributable to Scapa, the Knights produced evidence

that, while Knight worked at the Scapa plant, he was exposed to airborne asbestos

fibers from: (1) asbestos-containing yarn used by Scapa to weave dryer felts at the


                                           4
plant; and (2) asbestos-containing pipe and boiler insulation that he worked around

when the insulation was removed. Evidence showed that, between 1967 and 1973,

Knight worked at the Scapa plant on “several” or “multiple” occasions as an

independent contractor. Knight was present at the Scapa plant in proximity to the

weaving looms when the looms were using asbestos-containing yarn to weave dryer

felts. During the weaving process, airborne asbestos fibers were scraped off the yarn,

and asbestos-containing lint or dust was created in the process. There was evidence

that Scapa knew or should have known about the health dangers of asbestos exposure

as a result of the weaving process at its plant, but did not warn about the dangers, or

take any steps to protect plant workers from the dangers, prior to 1974. Other

evidence showed that insulation on piping and boilers at the Scapa plant contained

asbestos. Knight worked in proximity to the piping and boiler insulation when the

insulation was removed releasing airborne dust from the insulation. The evidence was

sufficient to show that asbestos-containing products were used, produced, or

maintained at the Scapa plant in a manner which released airborne asbestos fibers,

and that Knight was at the plant in proximity to those asbestos fibers when they were

released.



                                          5
      Having reviewed all the evidence, we conclude that there was sufficient

evidence supporting the jury’s finding of liability and therefore “we find no error in

the trial court’s denial of [Scapa’s] motion for a directed verdict on liability.” Eco-

Clean, Inc. v. Brown, 324 Ga. App. 523, 529 (3) (749 SE2d 4) (2013).

      2. Expert testimony.

      In challenging the sufficiency of the evidence, Scapa further claims that as to

the issue of specific causation, the testimony of the Knight’s expert, Dr. Jerrold

Abraham, is founded on junk science. Consequently, Scapa, maintains, that testimony

is inadmissible under the rule adopted for the federal courts in Daubert v. Merrell

Dow Pharmaceuticals, 509 U. S. 579 (113 SCt 2786, 125 LE2d 469) (1993), and for

Georgia - in civil cases only - by statute. See former OCGA § 24-9-67.1 (applicable

at the time of trial); current OCGA § 24-7-702.1 The claim is without merit.

      In addition to proof that Knight was negligently exposed by Scapa to asbestos,

the Knights were required to prove that these exposures caused his mesothelioma.

      1
        Former OCGA § 24-9-67.1 was replaced by OCGA § 24-7-702, which applies
to any motion made or hearing or trial commenced on or after January 1, 2013. The
proceedings in this case took place in 2010 and are controlled by former OCGA § 24-
9-67.1. Although the former statute controls in this case, the new rule set forth in
OCGA § 24-7-702 makes no significant changes to the former statute and continues
application of the standards in Daubert and progeny for the admission of expert
testimony in civil cases.

                                          6
Tort cases alleging negligent exposure to a toxic substance involve two types of

causation. First, general causation; “whether a substance is capable of causing a

particular injury or condition in the general population.” Butler v. Union Carbide

Corp., 310 Ga. App. 21, 25 (712 SE2d 537) (2011). Second, specific causation;

“whether a substance caused a particular individual’s injury.” Id.

      However, where, as here, the plaintiff has multiple exposures to asbestos

involving multiple defendants, our Supreme Court has held that the plaintiff need not

prove that “each individual tortfeasor’s conduct constitutes a ‘substantial’

contributing factor in the injury.” John Crane, Inc. v. Jones, 278 Ga. 747, 747 (604

SE2d 822) (2004). Because “Georgia law clearly contemplates differing degrees of

culpability among joint tortfeasors,” a plaintiff in such a case can establish proximate

cause by proving that “the individual defendant’s tortious conduct had [been] a

contributing factor in bringing about the plaintiff’s damages.” Id. at 748. In so

holding, the court suggested in strongly-worded dicta that a de minimis exposure is

not sufficient. Id. at 750 (“the jury charge at issue would not have misled the jury into

believing that it could award damages for a de minimis exposure to asbestos”). But

this is not a de minimis exposure case. Scapa was responsible for considerably more

than de minimis exposure. As the testimony of Dr. Abraham established, the

                                           7
exposures for which Scapa is responsible were “substantial causes” of Knight’s

mesothelioma, and the jury indeed found Scapa substantially liable in the amount of

40 percent.

       Under Daubert, trial judges are assigned a gatekeeping role to “ensure that any

and all scientific testimony or evidence admitted is not only relevant, but reliable.”

Id. at 589, 597; accord former OCGA § 24-9-67.1 (b). The burden of establishing

reliability rests on the proponent of the expert opinion and must be established by a

preponderance of the evidence. United States v. Frazier, 387 F3d 1244, 1260 (11th

Cir. 2004); Allison v. McGhan Med. Corp., 184 F3d 1300, 1306 (11th Cir. 1999).

Admission or exclusion of the expert testimony is within the “broad discretion” of the

trial court. Meacham v. Franklin-Heard County Water Auth., 302 Ga. App. 69, 76

(690 SE2d 186) (2009). To test for reliability under Daubert, courts assess the

validity of the expert’s methodology, not the conclusions generated, by considering

several factors, none of which is necessarily dispositive - whether the method or

theory relied on has been tested; whether it has been the subject of peer review;

whether the theory has a known or potential error rate; and whether the theory has

gained general acceptance in the scientific community. Daubert, 509 U. S. at 592-

594.

                                          8
      The dissent adopts Scapa’s Daubert argument, claiming that in Butler v. Union

Carbide Corp., 310 Ga. App. 21 (712 SE2d 537) (2011), “the methodology

underlying [Dr. Abraham’s] ‘any exposure’ opinion (also known as the ‘no threshold’

or ‘linear non-threshold’ models for causation) was rejected as not testable,

scientifically unreliable, and not the product of reliable principles and methods under

OCGA § 24-9-67.1 (b).” Dr. Abraham’s offending opinion, the dissent summarizes,

is that “every exposure to asbestos that Mr. Knight experienced at the Scapa plant was

a contributing cause of his mesothelioma. . . . [and] that, since Mr. Knight’s exposure

to asbestos at the Scapa plant was more than zero, that exposure was a contributing

cause of his mesothelioma.”

      However, there are a number of things wrong with the dissent’s analysis. For

one thing, our decision in Butler affirmed a trial court’s exercise of his discretion. The

dissent acknowledges this fact, but passes over its significance. “The issue of the

admissibility or exclusion of expert testimony rests in the broad discretion of the trial

court, and consequently, the trial court’s ruling thereon cannot be reversed absent an

abuse of discretion.” Carter v. Smith, 294 Ga. App. 590, 591 (1) (669 SE2d 425)

(2008) (punctuation and footnote omitted). Here, the dissent would have us reverse

the trial court’s appropriate exercise of that discretion.

                                            9
      More particularly, as noted above, Butler was a de minimis exposure case. The

defendant in that case had been responsible for less than one percent of Butler’s

cumulative asbestos exposure and had exposed him to the less potent form of

asbestos. Butler, supra, 310 Ga. App. at 22. The excluded opinion in that case was,

“To the extent that the patient was exposed to any of these products, they contributed

in a cumulative fashion to his total asbestos dose, which is what caused his

mesothelioma.” Butler, supra, 310 Ga. App. at 23.

      Unlike Butler, however, this is a substantial exposure case. Dr. Abraham’s

opinion about the exposure at issue in this case was offered in response to a

hypothetical that corresponds to the facts set out above in Division 1, detailing

Knight’s asbestos exposure attributable to Scapa. The Knights counsel posed the

following hypothetical questions to the expert witness:

      Q. And I want you to assume for these hypotheticals that Roy Knight was
      employed at times between 1967 and 1972 doing sheet metal work in a textile
      mill making textiles with asbestos-containing yarn. Okay?

      A. All right.

      Q. And I want you to assume that during some of the times, but not all of them,
      that Roy Knight was at the textile mill that there were weaving operations
      going on. Okay?

      A. Okay.

                                         10
      Q. And I want you to assume that at least on two separate occasions Mr.
      Knight disturbed thick settled dust in the textile mill that was gray in color
      which he associated with the yarns being used in the mill. Okay?

      A. All right.

      Q. And I want you to further assume that at other times in the textile mill using
      asbestos, that Mr. Knight observed screens in which there was white dust
      present.

      A. Okay.

      Q. And finally that . . . Mr. Knight inhaled some of the dust that was present
      during his work at this textile mill. Do you have an opinion given that . . . set
      of hypothetical facts to a reasonable degree of medical certainty as to whether
      those exposures would be cause of mesothelioma?

At that point, Scapa’s counsel interposed a lack-of-foundation objection. There

followed a colloquy that consumes thirteen pages of transcript, at the end of which

the objection was overruled. After the Knights’ counsel restated the hypothetical and

Scapa’s renewed objection was overruled, Dr. Abraham testified, “those exposures

[for which Scapa was responsible] would have been substantial causes for [Knight’s]

mesothelioma.” .

      Consequently the Butler issue involving de minimis exposure was irrelevant

to the claim against Scapa. To the extent the Butler issue arose in this case, it was




                                         11
resolved when the jury found not liable the 29 entities associated with Knight’s other

exposures to asbestos.

      It is true that Dr. Abraham also opined,

             I haven’t seen any evidence that there is a safe threshold for risk
             of melanoma. So ... if someone has a level of exposure to asbestos
             above the ambient amount in their lives, that increases their risk.
             I mean obviously if you have a trivial exposure, your risk is much
             lower than if you had a heavy exposure. But if you’re the one
             person that gets the disease from a trivial exposure, it’s still
             asbestos related.

However, saying there is no known safe threshold is very different from saying there

is no safe threshold.2 Moreover Dr. Abraham’s opinion that there is no known safe

threshold is not controversial. Scapa’s expert, Dr. Victor Roggli, agreed: “each and

every exposure that an individual with mesothelioma experiences in excess of

background level is a substantial contributing factor in the development of the

disease.”

      And while Dr. Abraham’s testimony about threshold levels bears some

similarities to the testimony at issue in Butler, it is not the same. Butler involved a


      2
        For that reason and because it is apparently undisputed that the relevant
exposure is cumulative exposure over a lifetime, we question the soundness of the
Butler court’s analysis. The outcome in Butler would be better justified by a legal
analysis of proximate cause than by a scientific analysis of cause in fact.

                                          12
claim against an entity responsible for less than one percent of the plaintiffs’s

exposure. Here Scarpa has been held 40 percent responsible.

      It is by no means clear, moreover, that what Dr. Abraham means by “trivial”

is equivalent to the de minimis sort of exposure at issue in Butler, or to what the

dissent dismisses as an “any exposure” opinion. As an example of trivial exposure,

Dr. Abraham offered “someone doing laundry of someone who brought home

asbestos on their work clothes.”

      Furthermore, instead of mirroring the opinion of the expert disqualified in

Butler, Dr. Abraham recognized the logical difficulties with that sort of opinion.

Obviously experiments that involve exposing human subjects to precisely measured

amounts of asbestos are out of the question. The significance of asbestos exposure is

generally analyzed in terms of the risk it creates, but once a person has contracted the

disease it is difficult to speak sensibly of increased or decreased risk of becoming ill.

Consequently as to the relationship between change in exposure and change in risk,

“it’s very hard to measure small levels.”

      Moreover the “methodology” underlying Dr. Abraham’s opinion - by which we

understand the dissent to refer to his reasoning - unexceptionable. The expert opinion

in question - that, if a hypothetical patient has had one “trivial” exposure to asbestos

                                            13
and no other exposure, but nevertheless contracts asbestos, that trivial exposure

would be the cause of the disease - was founded on his underlying opinion that

asbestos is the only known cause of mesothelioma. Again, that underlying opinion is

not controversial; Scarpa’s expert, Dr. Roggli agreed. Dr. Abraham’s stated basis for

that underlying opinion is that, while “there is some dispute on this in the literature,”

Dr. Abraham’s experience has been that “when they are appropriately analyzed [by

way of ‘lung fiber burden analysis,’ that analysis] will nearly always show evidence

that the person did indeed have asbestos exposure above the background population.”

      Consequently even as to the opinion about a hypothetical issue, Dr. Abraham’s

methodology is founded on scientific investigation and is therefore sufficient under

Daubert. And in any case, that opinion is not central to his further opinion that the

exposure for which Scapa is responsible was a substantial cause of Knight’s injury.

Accordingly, the trial court did not err in admitting Dr. Abraham’s expert testimony

and his opinion that Scapa is responsible for a substantial cause of that injury is more

than sufficient under Georgia law. John Crane, supra, 278 Ga. 747.

      3. No hearing before admitting expert testimony.

      Scapa contends that it is entitled to a new trial because the trial court did not

conduct a hearing before admitting Dr. Abraham’s expert testimony under former

                                           14
OCGA § 24-9-67.1. However, as Scarpa acknowledges, such a hearing is not always

required. Former

      OCGA § 24-9-67.1 (d) provides: “upon motion of a party, the court may
      hold a pretrial hearing to determine whether the witness qualifies as an
      expert and whether the expert’s testimony satisfies the requirements of
      subsections (a) and (b) of this Code section.” And in construing the
      language of a statute, the word “‘shall’” ordinarily denotes command
      and not permission, whereas ‘may’ ordinarily denotes permission and
      not command. Thus, we cannot conclude that the trial court was required
      to conduct a hearing on this issue.

Cartledge v. Montano, 325 Ga. App. 322, 330 (3) (750 SE2d 772) (2013) (citations

and punctuation omitted).

      4. Allocation of fault.

      Scapa complains that a new trial is required because the jury was mandated by

the evidence to allocate fault to other non-parties. The claim is without merit. Scapa

had “a burden to establish a rational basis for apportioning fault to a nonparty” and

whether it “met that burden given the trial evidence presented [was a matter] for the

jury to determine.” Double View Ventures v. Polite, 326 Ga. App. 555, 562 (1) (757

SE2d 172) (2014) (citations omitted). It was the “jury’s prerogative to accept or

reject, in whole or in part, the evidence submitted[.]” Montgomery v. Barrow, 286 Ga.

896, 899 (1) (692 SE2d 351) (2010). This enumeration provides no basis for reversal.


                                         15
       5. Strict liability jury charge.

       Since there was no claim based on strict liability, we agree with Scapa that the

trial court erred to the extent the jury charge included instructions related to a claim

of strict liability. However, even assuming error, a review of the charge as a whole

reveals that any such error was harmless. “[I]t is well established that jury instructions

must be read and considered as a whole in determining whether the charge contained

error.” West v. Breast Care Specialists, LLC, 290 Ga. App. 521, 522 (1) (659 SE2d

895) (2008) (citation and punctuation omitted).

       As an initial matter, it bears noting that the term “strict liability” was never

used in the jury charge. The lone objectionable charge identified by the appellant in

its brief was the instruction that “[i]f after balancing the risk and utility of the product

you find . . . that the product suffered from a design defect, then the Plaintiff is

entitled to recover.” However, this charge was given as part of the court’s full and

accurate instructions on the law of negligence and the negligence based product

liability claims in the case. The court properly charged the jury on negligence and

there is nothing in the record to indicate that the jury may have based its verdict on

an improper strict liability theory of recovery. Compare Goldsmith v. Peterson, 307

Ga. App. 26, 30 (2) (703 SE2d 694) (2010). Accordingly, any error was harmless.

                                            16
Foskey v. Foskey, 257 Ga. 736 (2) (363 SE2d 547) (1988) (error in charge not

prejudicial if “it appears from the entire record that the error is harmless”)

(punctuation and citations omitted).

         6. Punitive damages.

         Contrary to Scapa’s argument, the trial court did not err in submitting the claim

for punitive damages to the jury because there was some evidence to support such a

claim.

         If a tort is committed through mistake, ignorance, or mere negligence,
         the damages are limited to the actual injury received, for vindictive or
         punitive damages are recoverable only when a defendant acts
         maliciously, wilfully, or with a wanton disregard of the rights of others.
         It is not essential to a recovery for punitive damages that the person
         inflicting the damages was guilty of wilful and intentional misconduct.
         It is sufficient that the act be done under such circumstances as evinces
         an entire want of care and a conscious indifference to the consequences.

Roseberry v. Brooks, 218 Ga. App. 202, 210 (4) (461 SE2d 262) (1995) (citations and

punctuation omitted). Here, there was evidence from which the jury could have found

an entire want of care and conscious indifference to the consequences by Scapa.

         7. Omitted jury charges.

         Scapa cites Wingo v. Harrison, 268 Ga. App. 156, 159 (601 SE2d 507) (2004)

for the proposition that the trial court erred in failing to charge the jury that “Scapa


                                            17
had no duty to inspect materials on its premises.” Scapa’s reliance on Wingo is

misplaced. As an initial matter, that case did not involve any issues concerning jury

charges. It did state the legal principle that ordinary diligence may not require an

inspection of premises where the owner does not have knowledge of the defect. Id.

at 160. But in the instant case, the evidence showed that Scapa had knowledge of the

defect - asbestos - on its premises, and thus a charge on that legal principle was not

required.

      Likewise, Scapa mistakenly cites Dalton v. 933 Peachtree, L. P., 291 Ga. App.

123, 127 (661 SE2d 156) (2008), as support for its claim that the trial court should

have charged the jury “that when part of the premises is surrendered to a contractor,

the owner has no liability for injuries arising from the contractor’s work.” Again, that

case did not involve any jury instructions. Moreover, Scapa misstates the law set forth

in Dalton, which actually recites the legal principle that a property owner who

surrenders possession and control of its property to an independent contractor

generally is not liable for injuries sustained by the contractor’s employees. Id. at 127-

128 (1). This surrender of control principle “is based in OCGA §§ 51-2-4 and 51-2-5

(5), which provide that an employer - for instance, a property owner hiring a builder -

is not responsible for torts of its independent contractor unless the employer retains

                                           18
control over the contractor’s work.” England v. Beers Const. Co., 224 Ga. App. 44,

47 (2) (479 SE2d 420) (1996). Here, Scapa was not being sued for the alleged torts

of any independent contractor, and instead was being sued by Knight himself for

Scapa’s own alleged negligence regarding asbestos on its premises. Id.

      In reviewing a trial court’s failure to give a jury instruction, “we must look to

the jury charge as a whole, and if the jury charge as a whole accurately and fully

apprised the jury of the law to be applied in its deliberations, then the refusal to give

an additional instruction, even if that additional instruction were accurate, does not

amount to error.” Burdette v. McDowell, 321 Ga. App. 507, 509 (2) (739 SE2d 28)

(2013) (citation and punctuation omitted). Scapa has made no showing that the trial

court’s jury charge as a whole did not fully and accurately apprise the jury of the

applicable law, or that the failure to give the requested charges was error.

      9. Admission of exhibit.

      The trial court did not err in admitting Plaintiff’s Exhibit 44, an internal 1977

Scapa memorandum relating to Scapa’s switch to production of non-asbestos felts.

“[T]he admission of evidence is within the sound discretion of the trial court and

appellate courts will not interfere absent abuse of that discretion. . . . [E]vidence

having a tendency to establish facts at issue is relevant and admissible, and no matter

                                           19
how slight the probative value, our law favors admission of relevant evidence.” Hand

v. South Georgia Urology Center, ___ Ga. App. ___ (1) (Case No. A14A1854,

decided March 16, 2015). Exhibit 44 was relevant to multiple issues in the case,

including the existence of the asbestos hazard and Knight’s exposure to it.

Accordingly, the trial court did not abuse its discretion in admitting the document into

evidence.

       10. Opening statement.

       Scapa contends that the trial court erred in denying its motion for a mistrial

after the Knights’ attorney stated during his opening argument that Scapa had

“employed a lot of people and exposed a lot of people, including Mr. Knight, to

asbestos.” However, “[t]he decision to grant a mistrial rests within the sound

discretion of the trial court, and we will not disturb that court’s ruling absent manifest

abuse. Moreover, unless it is apparent that a mistrial was essential to the preservation

of the right to a fair trial, the discretion of the trial judge will not be interfered with.”

Mon Ami Intern., Inc. v. Gale, 264 Ga. App. 739, 743 (4) (592 SE2d 83) (2003)

(citations and punctuation omitted). Here, Scapa has not shown that a mistrial was

essential to preservation of the right to a fair trial, and we therefore will not interfere

with the trial court’s exercise of its discretion.

                                             20
      11. Questioning of Scapa representative.

      Scapa claims the trial court erred by overruling its objections to questions

posed by the Knights’ counsel to a Scapa representative. A 1975 industrial hygiene

report from Scapa’s Waycross plant, admitted into evidence as Plaintiffs’ Exhibit 46,

made a recommendation that Scapa ensure employees not wear asbestos-

contaminated clothing home from work, and that Scapa accomplish this by providing

work clothes, shower facilities, and change rooms. The Knights’ counsel questioned

a Scapa representative as to whether, prior to 1975, Scapa made any effort to take

these protective measures. Scapa’s counsel objected to the question on the basis that

Knight was not a Scapa employee and this is “not a take-home case.” The trial court

did not err by overruling the objection. Moreover, the trial court did not err by

allowing the Knights’counsel, over Scapa’s objection, to question the same Scapa

representative about whether, prior to 1974, Scapa could point to actions it took to

protect workers or others coming into the plant from exposure to asbestos. These

matters were relevant to issues of the existence and exposure to asbestos, and Scapa’s

knowledge, and thus the trial court did not abuse its discretion in allowing such

questioning by counsel. See Hand, supra (evidence having a tendency to establish

facts at issue is relevant and admissible).

                                          21
      12. Knight’s testimony.

       Scapa’s claim that Knight improperly referred to the yarn at Scapa as “asbestos

yarn” because it was not within his personal knowledge has not been preserved for

review because after the testimony, the trial court gave curative instructions to which

Scapa raised no objection. If Scapa was dissatisfied with the trial court’s curative

action, it should have renewed its objection or moved for a mistrial, “and not having

done so, the assignment of error is without merit. [Cit.]” Kendrick v. Kendrick, 218

Ga. 460, 463 (4) (128 SE2d 496) (1962). And even if the issue had not been waived,

any error was harmless given other evidence cited above in Division 1 showing the

use of yarn containing asbestos at Scapa.

      13. Limiting testimony of expert.

      Even presuming that Scapa is correct in claiming that the trial court should

have permitted its expert to opine about and quantify background asbestos levels,

Scapa has failed to show any harm from the exclusion of such testimony. See

Williams v. State, 328 Ga. App. 876, 880 (1) (763 SE2d 261) (2014) (appellant must

show harm as well as error in trial court’s evidentiary ruling).




                                          22
      Judgment affirmed. Barnes, P. J., concurs; Doyle, P. J., Boggs and Ray, JJ.,

concur in the judgment only in Division 2 and fully otherwise; Andrews, P. J. and

Branch, J., dissent.




                                       23
 A14A1587. SCAPA DRYER FABRICS, INC. v. KNIGHT et al.



         ANDREWS, Presiding Judge, dissenting.

         I respectfully dissent for the following reasons: (1) the Knights failed to

produce reliable and admissible expert testimony to prove on the issue of specific

causation that Mr. Knight’s exposure to asbestos at the Scapa Dryer Fabrics, Inc.

plant was a contributing cause of his mesothelioma; (2) the trial court erred by

admitting unreliable expert testimony on the issue of specific causation; (3) the

erroneous admission of this expert testimony requires that the judgment against Scapa

be reversed; and (4) under the circumstances, the case should be remanded for a new

trial.

         It was undisputed that Mr. Knight was diagnosed in 2009 with malignant

mesothelioma, a disease caused by inhalation of airborne asbestos fibers. Evidence

at the jury trial showed that, from 1959 through the mid 1980s, Mr. Knight was

exposed to airborne asbestos fibers from multiple sources involving multiple
asbestos-containing products during work he performed with sheet metal, plumbing,

drywall, automobiles, and roofing. The jury considered evidence that two named

defendants, Scapa and Union Carbide Corporation, and 30 non-party entities

(including Georgia Pacific, LLC), were associated with these asbestos-containing

products, and negligently exposed Mr. Knight to airborne asbestos during these two

and a half decades of his life.

      As to Scapa, evidence showed that Mr. Knight worked at the Scapa plant as an

independent contractor doing sheet metal work on “several” or “multiple” occasions

between 1967 and 1973. On some of these occasions, he was near felt weaving looms

at the plant that produced airborne asbestos lint or dust, or was near asbestos-

containing pipe or boiler insulation at the plant when the insulation was removed and

airborne dust was released. As to Union Carbide and Georgia Pacific, evidence

showed that, while Mr. Knight was having a house constructed sometime between

1973 and 1975, he occasionally visited the construction site during a two week period

of time during which drywall was installed with the use of an asbestos-containing

joint compound manufactured by non-party Georgia-Pacific which contained asbestos

sold by Union Carbide. There was evidence that, during some of those visits, Mr.

Knight was near airborne dust from the joint compound.


                                         2
      In addition to evidence of exposures to asbestos, the Knights produced expert

opinion testimony in support of their claim that Mr. Knight’s mesothelioma was

caused by his exposures to asbestos. After considering this evidence, the jury

rendered a verdict: (1) finding that Mr. Knight’s mesothelioma was caused in part by

Scapa’s negligence, in part by Union Carbide’s negligence, and in part by Georgia

Pacific’s negligence; and (2) assessing (pursuant to OCGA § 51-12-33 (c)) 40 percent

of the fault to Scapa, 40 percent to Union Carbide, and 20 percent to Georgia Pacific.

The jury’s total compensatory damage award was $7,000,000.00 for Mr. Knight’s

pain and suffering; $500,000.00 for Mr. Knight’s medical expenses (reduced by the

trial court to $467,672.37); and $3,000,000.00 for Mrs. Knight’s loss of consortium.

The jury awarded $790.00 in punitive damages against Scapa. Based on 40 percent

fault assessed to Scapa, the trial court entered a judgment against Scapa in the amount

of $4,187,068.95.

      Scapa contends that the expert opinion testimony produced by the Knights to

establish causation was unreliable under former OCGA § 24-9-67.1; that the trial

court erroneously denied its motion in limine seeking to exclude this testimony; and

that the Knights failed to prove by reliable evidence that it caused or contributed to

Mr. Knight’s mesothelioma. Accordingly, Scapa contends that the trial court erred by


                                          3
denying its motions for a directed verdict and judgment notwithstanding the verdict

on this ground.

      As an essential element of their toxic substance tort claim against Scapa, the

Knights were required to prove both general causation, whether the substance at issue

“is capable of causing a particular injury or condition in the general population,” and

specific causation, “whether a substance caused a particular individual’s injury.”

Butler v. Union Carbide Corp., 310 Ga. App. 21, 25 (712 SE2d 537) (2011). As to

general causation, it is undisputed that the Knights produced evidence that exposure

to and inhalation of airborne asbestos fibers is capable of causing mesothelioma in

the general population. As to specific causation, in a case where the plaintiff has

multiple exposures to a toxic substance involving multiple defendants alleged to be

joint tortfeasors, the issue with respect to a particular defendant is whether exposure

to the substance involving that defendant caused or contributed to the plaintiff’s

injury. John Crane, Inc. v. Jones, 278 Ga. 747 (604 SE2d 822) (2004). The jury found

that the negligence of joint tortfeasors concurred to cause Mr. Knight’s mesothelioma,

and that, as a joint tortfeasor, Scapa’s negligent exposure of Mr. Knight to asbestos

contributed to his development of mesothelioma.




                                          4
      Georgia law clearly contemplates differing degrees of culpability among
      joint tortfeasors. Where the injury is the result of the concurring
      negligence of two or more parties, they may be sued jointly or severally.
      It is well settled that an action may be maintained against two joint tort-
      feasors whose negligence contributes to produce an injury, even though
      the same obligations do not rest upon each with respect to the person
      injured. It is sufficient to support a recovery if the negligence of both be
      a contributing cause, even though one owes to the person injured a
      higher degree of care, and even though there be differing degrees of
      negligence by each.

Id. at 748-749 (punctuation, citations, and emphasis omitted). Where the negligence

of two or more parties concurs to cause an injury, there is no requirement that each

individual tortfeasor’s negligent conduct be a “substantial” contributing factor to

constitute a proximate cause of the injury; rather, the negligent conduct of an

individual tortfeasor need only be a “contributing cause.” Id. at 747-752. Although

proof of causation in a toxic substance tort claim generally involves questions

regarding the level or dosage of the toxin to which the plaintiff was exposed, the

plaintiff is not necessarily required to produce evidence of exposure at measured

dosage levels to establish that an exposure was a contributing cause of the injury.

Fouch v. Bicknell Supply Co., 326 Ga. App. 863, 868-869 (756 SE2d 682) (2014);

Fulmore v. CSX Transp., Inc., 252 Ga. App. 884, 891-892 (557 SE2d 64) (2001),

overruled on other grounds, Norfolk & Western R. Co. v. Ayers, 538 U. S. 135, 151,



                                           5
n.11, 157 (123 SCt 1210, 155 LE2d 261) (2003). But a plaintiff cannot establish that

an exposure was a contributing cause of the injury by proof of “any exposure” to the

toxic substance, no matter how small, de minimis, or insignificant. Fulmore, 252 Ga.

App. at 892. For example, in John Crane, supra, the Supreme Court observed that

a “contributing cause” does not include “a de minimus contribution to the injury,” and

approved a jury instruction on contributing cause in a toxic substance claim on the

basis that “the jury charge at issue would not have misled the jury into believing that

it could award damages for a de minimus exposure to asbestos.” John Crane, Inc.,

278 Ga. at 750.

      Rather, in toxic tort cases, proof of causation generally requires reliable
      expert testimony which is based, at the least, on the determination that
      there was a reasonable probability that the negligence caused the injury.
      The testimony must show at least a probable cause, as distinguished
      from a mere possible cause.

Fouch, 326 Ga. App. at 869 (punctuation and citation omitted); Rodrigues v.

Georgia-Pacific Corp., 290 Ga. App. 442, 444 (661 SE2d 141) (2008).

      The Knights sought to establish specific causation with respect to Mr. Knight’s

exposure to asbestos at the Scapa plant (and with respect to exposures involving other

alleged joint tortfeasors) by producing expert opinion testimony from Jerold

Abraham, M.D., a pathologist, that “any exposure” Mr. Knight had during his life to


                                          6
airborne asbestos was a contributing cause of his development of mesothelioma.

Scapa joined in a pre-trial motion in limine, filed pursuant to former OCGA § 24-9-

67.1, seeking to exclude this expert opinion because it failed to meet reliability

requirements set forth in the statute and in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U. S. 579 (113 SCt 2786, 125 LE2d 469) (1993) and progeny (as adopted

in the statute).1 As set forth in Daubert, trial judges perform a “gatekeeping” role with

respect to admission of expert testimony to “ensure that any and all scientific

testimony or evidence admitted is not only relevant, but reliable.” Id. at 589, 597;

former OCGA § 24-9-67.1 (b). The party seeking admission of expert testimony has

the burden of establishing by a preponderance of the evidence that the expert’s

opinion is scientifically reliable. HNTB Georgia, Inc. v. Hamilton-King, 287 Ga. 641,

646 (697 SE2d 770) (2010); Allison v. McGhan Med. Corp., 184 F3d 1300, 1306

(11th Cir. 1999). Whether to admit expert opinion testimony as reliable is a legal

determination for the trial judge that will not be disturbed absent an abuse of

discretion. Mason v. Home Depot U.S.A., Inc., 283 Ga. 271, 279 (658 SE2d 603)

(2008). Under Daubert, the trial judge must assess whether the reasoning or


      1
        The proceedings in this case were controlled by former OCGA § 24-9-67.1.
The current statute, OCGA § 24-7-702, makes no significant changes and continues
to apply the Daubert test for admission of expert testimony in civil cases.

                                           7
methodology underlying the expert’s testimony is scientifically valid. Daubert, 509

U. S. at 592-593. The reliability assessment generally involves consideration of many

factors, which do not necessarily or exclusively apply to all experts in every case,

including whether the method or theory underlying the testimony has been tested to

see if it can be falsified; whether the method or theory has been subjected to peer

review and publication; whether it has a known or potential rate of error; and whether

it is generally accepted in the relevant scientific community. Daubert, 509 U. S. at

592-594; HNTB Georgia, 287 Ga. at 643 (punctuation and citation omitted).

      Without holding a hearing, the trial court denied Scapa’s motion in limine

seeking to exclude Dr. Abraham’s “any exposure” opinion as unreliable.2 The trial


      2
        Under the facts of this case, I find no error in the failure to hold a hearing.
Former OCGA § 24-9-67.1 (d) provides that “[u]pon motion of a party, the court may
hold a pretrial hearing” to determine reliability under the statute. (emphasis supplied).
Even where the record does not include specific findings showing that the trial court
has carried out its role as “gatekeeper” under the statute, generally a trial court will
be presumed to have performed its official duties in accordance with the law. CSX
Transp., Inc. v. McDowell, 294 Ga. App. 871, 872-873 (670 SE2d 543) (2008). On
the present record, it appears that the expert deposition and report, along with the
motion in limine and response, provided a sufficient basis for the trial court to
determine the expert’s methodology and make a reliability determination under
OCGA § 24-9-67.1 and Daubert. Moreover, in satisfying Daubert’s gatekeeping
requirement, the trial court has “the same kind of latitude in deciding how to test an
expert’s reliability, and to decide whether or when special briefing or other
proceedings are needed to investigate reliability, as it enjoys when it decides whether
that expert’s relevant testimony is reliable.” Kumho Tire Co. v. Carmichael, 526 U.

                                           8
court admitted expert opinion testimony at trial from Dr. Abraham in support of

specific causation that, to a reasonable degree of medical certainty, Mr. Knight’s

mesothelioma was caused by his exposure to airborne asbestos at the Scapa plant. In

support of his opinion, Dr. Abraham testified that malignant mesothelioma is a

disease caused by inhalation of airborne asbestos fibers; that the disease is dose-

responsive, in other words “it occurs more likely and more frequently in people that

have more exposure”; that it may occur decades after exposure; and that the disease

is extremely rare in the general population, despite the fact that the general population

is constantly exposed to asbestos in the air at low background or ambient levels.

When asked which asbestos exposures caused or contributed to Mr. Knight’s

mesothelioma, Dr. Abraham testified that all of his individual exposures over a period

of time – his cumulative exposure – caused his mesothelioma. Dr. Abraham explained

the methodology underlying his opinion in answers to various questions about

causation, as follows:

      Q: If you have someone who has a recognized history of exposure to
      asbestos and they have a confirmed diagnosis of mesothelioma, what
      does that mean to you?




S. 137, 152 (119 SCt 1167, 143 LE2d 238) (1999).

                                           9
A: That’s enough to put one and one together . . . Most of the world’s
epidemiology that has shown the dose-response relationship and the
causal relationship . . . is based on that, on the history of exposure. . . .

Q: In someone with mesothelioma and documented asbestos exposure,
which of those asbestos exposures over their life cause that disease?

A: It’s impossible to sort them out. That’s why the index is called
cumulative exposure, the totality of their exposure. . . .

Q. What does that mean?

A: [T]he cumulative exposure is what relates to their risk for developing
the disease . . . the sum of all the individual exposures . . . As the
exposure goes up, the risk goes up. That would be what’s considered a
positive dose-response relationship. The greater the exposure, the
greater the risk . . . And this can only be measured in a population
because in the individual that gets the disease, their risk is a hundred
percent. . . .

Q: Knowing that [Mr. Knight] has an asbestos-related mesothelioma, his
risk is a hundred percent, is what you just said?

A: He’s got it so there’s no measure except for risk, he’s got the disease.
...

Q: [A]re each of the exposures that he’s described in this case, if you
add them all together, you add up to that hundred percent?

A: You add up to his cumulative exposure. At present there’s no way to
sort out how much one or the other contributed but for each of those
individual exposures[,] since there is no safe known threshold for
exposure for mesothelioma . . . if he’d only had any one of those
exposures in that hypothetical . . . and developed mesothelioma, that
would have been enough to cause it.


                                     10
Based on this methodology, Dr. Abraham expressed his opinion, that to a reasonable

degree of medical certainty, any and every exposure to asbestos that Mr. Knight

experienced at the Scapa plant was a contributing cause of his mesothelioma. Dr.

Abraham’s opinion was that, since Mr. Knight’s exposure to asbestos at the Scapa

plant was more than zero, that exposure was a contributing cause of his

mesothelioma.3

      In Butler, 310 Ga. App. 21, we concluded that the trial court properly exercised

its discretion to exclude as unreliable expert opinion testimony from a pathologist

using the same “any exposure” methodology to prove, on the issue of specific

causation, that the plaintiff’s exposure to the defendant’s asbestos-containing product

was a contributing cause of the plaintiff’s mesothelioma. In that case, the

methodology underlying the expert’s “any exposure” opinion (also known as the “no

threshold’ or “linear non-threshold” models for causation) was rejected as not

testable, scientifically unreliable, and not the product of reliable principles and

methods under OCGA § 24-9-67.1 (b) (2). Butler, 310 Ga. App. at 24, 27, 38, 40-41,



      3
       Scapa’s contention that Dr. Abraham’s expert testimony on specific causation
was unreliable was preserved for appellate review by the trial court’s denial of
Scapa’s motion in limine. Harley-Davidson Motor Co. v. Daniel, 244 Ga. 284, 285-
286 (260 SE2d 20) (1979).

                                          11
43-44, 47. As an appendix, Butler attached the trial court’s detailed order considering

the methodology underlying the pathologist’s opinion that “any exposure” to asbestos

caused the plaintiff’s mesothelioma. The trial court noted the logical inconsistency

of a methodology that presumes there is no threshold exposure level necessary for

asbestos to cause mesothelioma, while admitting that virtually everyone in the general

population has inhaled some asbestos fibers and the disease remains extremely rare.

Id. at 40-41. Citing to the Reference Manual on Scientific Evidence, 33 (Federal

Judicial Center, 2d ed, 2000) the trial court pointed out that the “any exposure”

methodology’s reliance on exposure standards promulgated by regulatory agencies

demonstrates a risk assessment analysis rather than a reliable conclusion on “the

likelihood that a causal relationship in a specific case is more likely than not.” Id. at

41-42.

      Other courts have examined the methodology underlying the “any exposure”

opinion on specific causation and also rejected it as scientifically unreliable. In Betz

v. Pneumo Abex LLC, 615 Pa. 504, 508-509, 539, 549-554 (44 A3d 27) (2012) the

Pennsylvania Supreme Court rejected admissibility of “any exposure” expert opinion

testimony to prove that every exposure to asbestos, no matter how small, contributes

to cause asbestos-related disease. Betz concluded that the “any exposure” opinion


                                           12
was properly viewed as an expression of risk assessment rather than causation, and

that it suffered from an irreconcilable conflict – one cannot maintain that a de

minimis exposure is causative while also conceding that a disease is dose-responsive.

Id. at 548-550. While appreciating the difficulties of establishing causation, the

Court in Betz found it was not a viable solution to indulge in a fiction that every

exposure to asbestos, no matter how minimal in relation to other exposures, creates

a factual issue as to specific causation. Id. at 551 The Court concluded that, to

sanction the “any exposure” opinion as reliable proof of specific causation would

“subject defendants to full joint-and-several liability for injuries and fatalities in the

absence of any reasonably developed scientific reasoning that would support the

conclusion that the product sold by the defendant was a substantial factor in causing

the harm.” Id. Similarly, in Nat. Bank of Commerce v. Assoc. Milk Producers, Inc.,

191 F3d 858 (8th Cir. 1999), the Court found that the methodology underlying the

“any exposure” opinion – that the risk of disease from even the smallest exposure “is

not zero” – “falls woefully short of the degree of proof required by Daubert and its

progeny,” and “does not provide a scientific basis for a jury to find that it was more

likely than not that [a plaintiff’s] cancer was caused by [a defendant’s product].” Id.

at 860-861 (punctuation and citation omitted). In Whiting v. Boston Edison Co., 891


                                           13
FSupp 12 (D. Mass. 1995), the Court applied Daubert to consider the reliability of

the same specific causation methodology traveling under the name “linear non-

threshold model.” Id. at 23. According to Whiting, “[i]n layman’s terms, the model

assumes that if a lot of something is bad for you, a little of the same thing, while

perhaps not equally bad, must be so in some degree. The model rejects the idea that

there might be a threshold at which the neutral or benign effects of a substance

become toxic.” Id. Whiting rejected this methodology on the basis that it “cannot be

falsified, nor can it be validated . . . and it “has no known or potential rate of error.”

Id. at 25; accord Henricksen v. ConocoPhillips Co., 605 FSupp2d 1142, 1166 (E.D.

Wash. 2009) (linear non-threshold model is appropriate for predicting risks of low-

level exposure, but not scientifically reliable to determine specific causation);

Davidson v. Ga. Pacific LLC, 2014 WL 3510268 at *5 (W.D. La. 2014) (“every

exposure” theory rejected under Daubert as unreliable to establish specific causation

in a mesothelioma case because it was “not testable, and consequently cannot have

an error rate.”); Anderson v. Ford Motor Co, 950 FSupp2d 1217, 1224-1225 (D. Utah

2013) (“every exposure” opinion excluded under Daubert as not testable and having

no known error rate); Krik v. Crane Co., 2014 WL 7330901 at *4-5 n.6 (N.D. Ill.




                                           14
2014) (same and collecting citations showing that “[n]umerous other courts have also

barred ‘any exposure’ opinions in asbestos and toxic tort actions.”).

      For the reasons set forth in Butler, 310 Ga. app. 21, and numerous other

authorities, as discussed above, I find a growing consensus that, as a matter of law,

Dr. Abraham’s “any exposure”opinion on specific causation was based on unreliable

methodology, failed the Daubert standard for reliable expert testimony, and was not

“the product of reliable principles and methods” as required by former OCGA § 24-9-

67.1 (b) (2). Accordingly, I conclude that the trial court abused its discretion and

erred by denying Scapa’s motion in limine to exclude this testimony, and by

admitting this testimony at trial to prove specific causation as to Scapa.

      In the absence of the erroneously admitted specific causation testimony from

Dr. Abraham, the Knights failed to produce any admissible evidence proving an

essential element of their case – that Mr. Knight’s exposure to asbestos at the Scapa

plant was a contributing cause of his mesothelioma. Moreover, it is clear from Dr.

Abraham’s testimony that his “any exposure” methodology formed the basis for all

of his expert opinions on specific causation, including testimony that Mr. Knight’s

exposures to asbestos at the Scapa plant were, as the majority opinion points out,

“substantial causes” of Knight’s mesothelioma. Under Dr. Abraham’s methodology,


                                         15
any exposure to asbestos, no matter how small, can be characterized as a “substantial

cause” because, in his opinion, all exposures contribute to cause mesothelioma, and

“[a]t present there’s no way to sort out how much one or the other contributed . . .”

There was no evidence at trial establishing any measured level or dosage of airborne

asbestos to which Mr. Knight was exposed at the Scapa plant or from any other

source to which he was exposed. Under the evidence, Dr. Abraham’s causation

testimony based on the “any exposure” methodology erroneously invited the jury to

find that any level of exposure (even de minimis) was sufficient to constitute a

contributing cause of Knight’s mesothelioma, and was clearly a significant factor in

convincing the jury to apportion 40 percent liability for exposures at the Scapa plant.

See Johnson v. Knebel, 267 Ga. 853, 859 (485 SE2d 451) (1997) (reversal required

because expert opinion was erroneously admitted that “went to the heart of the jury’s

apportioning of liability” and “likely was a significant factor in the jury’s verdict.”).

      For these reasons, the judgment in favor of the Knights against Scapa should

be reversed. It follows that the trial court erred by denying Scapa’s post-verdict

motion on these grounds for judgment notwithstanding the verdict (or alternatively

for a new trial). OCGA § 9-11-50. Where an appellate court determines that a motion

for judgment notwithstanding the verdict was erroneously denied and reverses the


                                           16
judgment, OCGA § 9-11-50 (d) provides that “nothing in this Code section precludes

it from determining that the appellee is entitled to a new trial or from directing the

trial court to determine whether a new trial should be granted.” On the present facts,

I would find that the Knights are entitled to a new trial. At trial, the Knights relied

on the trial court’s erroneous ruling that the expert causation evidence essential to

their case was reliable and admissible. Although the Knights had notice in the trial

court that Scapa was challenging the reliability of causation testimony based on the

“any exposure” methodology, at the time, no appellate decision in Georgia had

addressed the reliability of this testimony. The decision in Butler, supra, on this issue

was not rendered until after final judgment in the trial court. Given the evidence in

the record, I would conclude that this is not a case where a ruling on appeal excluding

the expert causation testimony based on the “any exposure” methodology

conclusively establishes that the Knights would not be able to produce sufficient

reliable evidence of specific causation. Under the circumstances, I would remand the

case for a new trial to give the Knights an opportunity to produce reliable expert

testimony to prove specific causation, subject, of course, to Scapa’s pre-trial right to

challenge the reliability of any expert testimony, and the trial court’s exercise of its

“gatekeeping” function under OCGA § 24-7-702 and Daubert


                                           17
I am authorized to state that Judge Branch joins in this dissent.




                                   18